DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 8/23/2021 are acknowledged.  Claims 1, 4, 6-7, 15, 17, and 34 are amended.  New claims 36-38 are added.  Claims 1, 3-7, 15-17, 19-21, 25, 27-34, and 36-38 are pending and are currently under examination.

Claim Objections
Claim 15 is objected to because of the following informalities:  the claim recites the phrase “wherein the inactivated, non-viable, or dead Bacillus coagulans bacteria comprise inactivated, non-viable, or dead Bacillus coagulans”.  It does not make sense to simply repeat the limitation in this way.  Appropriate correction is required.

Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claim 28 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Farmer et al (US Patent Application Publication 2016/0074495, 3/17/2016) is withdrawn in light of applicant’s amendment thereto.



Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1, 4-6, 17, 19-21, 25, 27, and 29-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,446,111 is maintained for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of increasing physical performance in a subject comprising administering a composition comprising inactivated, non-viable, or dead Bacillus coagulans, wherein the bacteria comprise inactivated, non-viable, or dead spores.
	The patented claims are drawn to methods of boosting a subject’s immune system comprising administering inactivated or dead Bacillus coagulans.  The bacteria comprise both spores and vegetative cells and the strain GBI-30.  The composition includes lyophilized bacteria and compositions where the bacteria were lyophilized and then reconstituted in water, which constitutes a beverage.  Though the patented claims do not discuss increasing physical performance, the functions that a given composition have do not change.  If the claimed methods work as applicant claims, administering the same product to the same population would necessarily lead to increased physical performance and all of the functions recited in claims 17, 
	Applicant has not traversed this rejection.

The rejection of claims 1, 4-6, 17, 19-21, 25, 27, and 29-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,757,442 is maintained for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of increasing physical performance in a subject comprising administering a composition comprising inactivated, non-viable, or dead Bacillus coagulans, wherein the bacteria comprise inactivated, non-viable, or dead spores.
The patented claims are drawn to compositions comprising inactivated or dead Bacillus coagulans wherein the bacteria comprise inactivated or dead spores.  The composition comprises both spores and vegetative cells and includes the strain GBI-30.  The compositions include the excipients recited in claim 30, the bacteria are lyophilized and can be reconstituted in water.  The compositions can include an emulsifier (polyethylene glycol) and can be in the form of a food or beverage.  Though the patented claims do not discuss increasing physical performance, the functions that a given composition have do not change.  The utility of the patented claims is boosting the immune system by administering the composition.  Therefore, if the claimed methods work as applicant claims, administering the same product to the same population would necessarily lead to increased physical performance and all of the functions recited in claims 17, 19-21, 25, and 27.  
Applicant has not traversed this rejection.




35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 3-6, 17, 19-21, 25, 27, and 29-33 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Farmer et al (US Patent Application Publication 2016/0074495, 3/17/2016) is maintained for the reasons set forth in the previous office action.  The rejection has been updated to reflect the amended claims.
The instant claims are drawn to methods of increasing physical performance in a subject comprising administering a composition comprising inactivated, non-viable, or dead Bacillus coagulans, wherein the bacteria comprise inactivated, non-viable, or dead spores, wherein the composition is a food or beverage composition.
Farmer et al disclose methods of boosting a subject’s immune system by administering a composition comprising inactivated or dead Bacillus coagulans spores (see claims 15 and 35).  The composition can comprise at least 85% spores (see paragraph 0054) as well as inactivated or dead vegetative cells (see claim 34).  The B. coagulans can be strain GBI-30 (see claim 26).  The composition can be 100% isolated B. coagulans spores, which would be less than .001% water (see paragraph 0060).  The composition can comprise excipients including trehalose, among others (see paragraph 0065).  The bacteria are lyophilized and the composition can be reconstituted in water, which constitutes a beverage (see claims 29-30).  The composition can also contain polyethylene glycol, which serves as an emulsifier and the composition can comprise a surfactant (see paragraphs 0063-0064).    Though the patented claims do not discuss increasing physical performance, the functions that a given composition have do not change.  If the claimed methods work as applicant claims, administering the same product to the same population would necessarily lead to increased physical performance and all of the functions recited in claims 6, 17, 19-21, 25, and 27.  In addition, Farmer et al disclose that administration of the composition increase IL6 and IL10 (see claim 17).
Applicant argues:
1.  That the examiner acknowledges that Farmer does not teach that the composition is a food or beverage composition.
2.  That Farmer does not teach or suggest administering the same product to the same population.  Applicant argues that Farmer discloses methods for boosting the immune system 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, the examiner has made no such acknowledgement.  Farmer does not disclose food compositions. They do, however, disclose suspensions and liquid compositions, which would constitute a beverage.
Regarding argument 2, the results of the claimed method are inherent in the method disclosed by Farmer.  When a claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).  It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action 

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 3-7, 15-17, 19-21, 25, and 27-34 under 35 U.S.C. 103 as being unpatentable over Farmer et al (US Patent Application Publication 2016/0074495, 3/17/2016) in view of Horn (WO2015/017625) is maintained for the reasons set forth in the previous office action. The rejection has been updated to reflect the amended claims.
The instant claims are drawn to methods of increasing physical performance in a subject comprising administering a composition comprising inactivated, non-viable, or dead Bacillus coagulans, wherein the bacteria comprise inactivated, non-viable, or dead spores, wherein the composition is a food or beverage composition.
Farmer et al disclose methods of boosting a subject’s immune system by administering a composition comprising inactivated or dead Bacillus coagulans spores (see claims 15 and 35).  The composition can comprise at least 85% spores (see paragraph 0054) as well as inactivated or dead vegetative cells (see claim 34).  The B. coagulans can be strain GBI-30 (see claim 26).  The composition can be 100% isolated B. coagulans spores, which would be less than .001% water 
Farmer et al differs from the instant invention in that they do not disclose reducing post-exercise muscle soreness, or treatment of subjects with injury, arthritis, or stroke, or subjects that do not have a respiratory, mucous membrane, skin, or gastrointestinal infection.  Finally, Farmer et al does not disclose the composition as a food composition.
Horn discloses functional food compositions comprising non-viable Bacillus coagulans (see page 2, paragraph 2 and the paragraph bridging pages 103-104).  The food composition is useful for treating arthritis and for athletes (see page 15, paragraph 5 and page 65, paragraph 4).   The food composition can be a dairy product, a confection, tea, or alcoholic beverage, among other foods (see page 22, paragraphs 4-5).  The subject does not need to have an infection, and it is noted that an athlete would necessarily exercise and would thus have reduced post-exercise muscle soreness.
It would have been obvious for one of ordinary skill in the art to combine the methods of Horn with the methods of Farmer et al because it is useful for athletes and patients with arthritis (or without infection) to boost their immune system.  Additionally, one would choose to administer the composition as a food product for ease of consumption. 
One would have had a reasonable expectation of success because both Farmer et al and Horn showed that their compositions were capable of increasing the immune system.
Applicant argues:
1.  That Horn does not mention administering bacterial spores in any context and that it is known in the art that spores and vegetative cells have different properties.

3.  That neither Farmer nor Horn mention the effects recited in claims 6 or 7, for example, and that nothing in the references provides a reason or motivation to actively administer the claimed compositions to predictably achieve the recited benefits.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Horn discusses the use of probiotic compositions generally.  As applicant is aware, the use of probiotics, both as spores and vegetative cells, and in particular, B. coagulans  GBI-30, is not remotely new.  Therefore, there is no need for Horn to specifically mention the use of spores in the probiotics they discuss.  
Regarding argument 2, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  There is no need for the combination to have the same motivation or goal as the instant claims.  Furthermore, a person of ordinary skill in the art does have skill in their art.  They would fully understand how probiotics are used and would be well aware of the benefits of boosting the immune system in athletes.
Regarding argument 3, as discussed above, the motivation to combine the references need not be the motivation applicant used to arrive at their invention.  A motivation to combine the references was provided in the rejection.  In addition, as discussed above, if the method works as applicant claims, these results would necessarily result from administration of the composition to individuals that exercise.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645